Citation Nr: 1242600	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran submitted additional evidence with a waiver of his right to have the evidence considered by the originating agency.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to initial compensable ratings for peripheral neuropathy of the left and right upper extremity, service connection for a low back disability, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  No disability of the left shoulder was present until more than one year following the Veteran's discharge from service, and no current disability of the left shoulder is etiologically related to service.

2.  Throughout the period of the claim, the Veteran's hypertension has been manifested by diastolic blood pressure readings predominately lower than 100 and systolic blood pressure readings predominately lower than 160.

3.  Although the Veteran requires medication for control of his hypertension, he has no history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  Disability of the left shoulder was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the left shoulder during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a left shoulder disability and an initial compensable rating for hypertension.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letters mailed in January 2009 and May 2009, prior to the initial adjudication of the claims.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  Service treatment records, pertinent post-service medical records, and records from the Social Security Administration have been obtained, and the Veteran has been afforded appropriate VA examinations with regard to his claim for an initial compensable rating for hypertension.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

As regards the Veteran's claim for service connection for a left shoulder disability, the Board acknowledges that the Veteran has not been afforded a VA examination and a medical opinion has not been obtained in response to this claim, but has determined that VA has no duty to obtain an examination or medical opinion in response to this claim.  In this case, there is competent evidence of the post-service presence of a left shoulder disability, but there is no competent evidence of a left shoulder disability in service, no competent evidence of an in-service event or injury resulting in a left shoulder disability, and no indication that the disability may be associated with the Veteran's active service.  As he has not presented a prima facie case for service connection for a left shoulder disability, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 51l03A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of these claims.

Service Connection Claim

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The Veteran submitted the instant claim for service connection in February 2009, contending that he has a left shoulder disability that is related to his active service.

The Veteran's service treatment records are negative for any reports or a diagnosis of a left shoulder disability. 

VA treatment records include a March 2006 report which reflects an assessment of suspected degenerative joint disease of the left shoulder.  A March 2009 report reflects an impression of bursitis of the left shoulder.

A review of VA outpatient treatment records reflects a diagnosis and treatment of a left shoulder disability, but none of these records shows that the Veteran's current left shoulder disability is related to his active military service.  The Board notes that there is no competent evidence of record substantiating the Veteran's claim that his left shoulder is etiologically related to his service.  Further, there is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the lay evidence submitted by the Veteran in the form of his correspondence to VA in which he alleges that his current left shoulder disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  In this regard, the Board notes that the Veteran has not contended that his left shoulder disability was present in service and has continued ever since.  In addition, the claims file does not contain any competent opinion relating the Veteran's left shoulder disability to his service, and there is simply no evidence implying any relationship between his left shoulder disability and service as explained above.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's left shoulder disability was not present in service or until more than one year following discharge from service, and the Veteran's current left shoulder disability is not related to his active service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Initial Rating Claim

A.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was originally awarded service connection for hypertension and assigned an initial compensable rating, effective February 24, 2009.  Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.

VA treatment records dated in January 2008 show blood pressure readings of 142/80 and 142/87.  In March 2008, it was 133/75.  A March 2008 primary care note shows that the Veteran reported that his blood pressure was ranging 130-140s systolic and he had a blood pressure reading of 133/75.  He was diagnosed with well-controlled hypertension.  In October 2008, his blood pressure readings were 162/95 and 173/91.  In March 2009, it was 139/72.  In February 2009, his readings were 135/75 and 148/89.

The Veteran was afforded a VA hypertension examination in July 2009 at which time the examiner indicated that the Veteran was taking blood pressure medication for his hypertension which had been stable since its onset in January 2008.  He had three blood pressure readings of 150/80.  There was no history of hospitalization or surgery related to hypertension or effects on the Veteran's activities of daily living.

VA treatment records dated in October 2009 show a blood reading of 138/80.  In February 2010, he had a reading of 140/80.  In June 2010, it was 152/88.  At that time, the Veteran indicated that his blood pressure readings were in the 120s /70s.  In August 2010, he had a blood pressure reading of 144/82.

On VA diabetes mellitus examination in March 2010, the Veteran was noted to have hypertension which required continuous medication for control.  His blood pressure readings were 140/90, 138/80 and 138/80.  On VA hypertension examination, it was noted that the Veteran had no history of hospitalization or surgery for hypertension, but required continuous medication for control of his hypertension.  He had blood pressure readings of 140/90, 160/88, 160/92, and 170/93.  The Veteran's hypertension had no effects on his occupation, but did have effects on activities of daily living.

After reviewing the evidence of record, the Board finds that at no time has the Veteran's hypertension warranted a compensable rating.  Although the record confirms that the Veteran takes medication for control of his hypertension, none of the evidence shows that the Veteran's systolic pressure was ever predominantly 100 or more or that his diastolic pressure was ever predominantly 160 or more.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for a left shoulder disability is denied.

An initial compensable rating for hypertension is denied.



REMAND

The Board finds that additional development is required before the Veteran's claims for service connection for a back disability, initial compensable ratings for peripheral neuropathy of the right and left upper extremity, and for entitlement to a TDIU are decided.

Rating Claims

The Veteran contends that the reports of the VA peripheral nerve examinations dated in May 2006, July 2009, and March 2010 are inadequate for rating purposes because the examiners failed to provide an assessment of the severity of the Veteran's peripheral neuropathy using the terms "mild," "moderate," "moderately severe," or "severe" as provided in Diagnostic Code 8520.  In other words, the Veteran contends that none of the examination reports contain sufficient detail upon which to rate the Veteran's service-connected disabilities.  A review of the reports of examinations reflects that the examiners failed to address whether the peripheral neuropathy was manifested by complete paralysis, or mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis.  Since these reports of examination failed to adequately address the impairment of the Veteran's left and right upper extremity peripheral neuropathy, they are therefore inadequate for rating purposes.  Therefore, he should be scheduled for a VA examination to determine the current degree of severity of his service-connected peripheral neuropathy of the upper extremities.

Service Connection Claim

The Veteran contends that he has a low back disability that is related to his service as an automobile mechanic.

The service treatment records include an August 1967 report which shows that he was lifting a container of water with his left hand when he experienced slight pain in the lower medial lumbar area.  An October 1967 report reflects a complaint of low back pain and an impression of L-S strain.  A September 1967 report reflects an impression of muscle sprain.

The Veteran was afforded a VA spine examination in July 2009 at which time he was diagnosed with degenerative changes of the lumbar spine that the examiner opined were not caused by or a result of the LS strain and documented lumbar problems during service.  The rationale provided was that current lumbar findings and X-rays can be due to normal wear and tear.  In addition, the examiner noted that the veteran had worked as a heavy equipment mechanic for years.  In this regard, the Board notes that the record reflects that the Veteran had 13 years of post-service employment as a mechanic for an equipment rental company.

In February 2010 and July 2011, the Veteran's VA physicians indicated that they had reviewed the Veteran's service treatment records which indicated treatment of a low back condition and both opined that, "it is as likely as not that his current low back pain is related to his service."

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the July 2009 VA opinion to be inadequate inasmuch as although the VA examiner opined that the Veteran's low back disability is not related to his service, the examiner also noted that it could be related to his work as a heavy mechanic for years.  However, as the records reflects that the Veteran served as a mechanic during service and had post-service employment as a mechanic, it is unclear whether his low back disability is related to work as a mechanic during and/or after his discharge from service.  The Board also finds that the February 2010 and July 2011 VA opinions, while positive, are inadequate because they are not supported by a well-reasoned rationale.  Accordingly, the claim must be remanded.

Finally, the Board finds that the question of entitlement to TDIU is inextricably intertwined with the outcome of the issues being remanded.  Thus, consideration of this matter must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, medical records pertaining to treatment of the Veteran's peripheral neuropathy of the upper extremities and low back disability, to include all pertinent VA records for the period since August 2010.

2.  Then, the Veteran should be afforded a VA examination by an appropriate examiner to determine the current level of severity of his service-connected peripheral neuropathy of the left and right upper extremity.

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Specifically, the examiner should indicate whether the Veteran's peripheral neuropathy of the left and right upper extremity is manifested by complete paralysis, or mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis.  Any indicated studies should be performed.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected peripheral neuropathy of the left and right upper extremities on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination by an appropriate physician to determine the nature and etiology of any low back disability present during the period of this claim.

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the Veteran's pertinent history and the examination results, the examiner should state a medical opinion with respect to whether it is at least as likely as not (i.e., at least 50 percent probable) that any low back disability is etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.  The examiner must reconcile all opinions with the opinion provided by the VA examiner in July 2009 and the February 2010 and July 2011 VA opinions.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

4.  Thereafter, the RO or the AMC should undertake any other development deemed appropriate.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


